                                                                                       DISTRICT OF OREGON
                                                                                            FILED
                                                                                          October 04, 2019
                                                                                     Clerk, U.S. Bankruptcy Court

IT IS ORDERED that if no response or withdrawal of the objection is filed within 35 days from the date in the
FILED stamp above, the objection will be sustained without further order and the claim will be treated as
provided in paragraph 3 below.

IT IS FURTHER ORDERED that, within 5 days of the FILED date of this order, the objecting party must
serve, as necessary, this objection with the Notice of Objection of Claim and file a separate certificate of
service.
This order supersedes and replaces the order entered 9/23/19.




                                                                         _______________________________________
                                                                                    DAVID W. HERCHER
                                                                                   U.S. Bankruptcy Judge



                                UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF OREGON

    In re                                                      )
     Vahan M. Dinihanian, Jr.                                  )                19-31886-dwh11
                                                                   Case No. ______________________
                                                               )
                                                               )
                                                               )   OBJECTION TO CLAIM, AND
                                                               )   ORDER THEREON
                                                               )
                                                               )
    Debtor(s)                                                  )



    1.   The undersigned objects to Claim No.      4-1    filed in the amount of $      49,509.00      by:

                     Lillian Logan
    Claimant’s name: ______________________________________________________________

      Proof of Claim Notice Address:                       FRBP 7004(h) Service Address, if
                                                           applicable (objecting party must serve)
     Lillian Logan                                        Lillian Logan
     c/o Daniel L. Steinberg                              19830 NW Dixie Mt. Road
     Two Centerpointe Drive, 6th Floor                    North Plains, OR 97133
     Lake Oswego, OR 97035




    763 (12/1/2017)                              Page 1 of 3

                          Case 19-31886-dwh11            Doc 67    Filed 10/04/19
2.   The undersigned objects to such claim on the ground(s) it (check all applicable sections):

        Duplicates Claim No.               filed by _______________________________________

        Fails to assert grounds for priority.

        Was not filed on behalf of a real party in interest (e.g., does not include a copy of the
        assignment(s) upon which it is based).

        Appears to include interest or charges accrued after the filing.

        Appears that value of collateral exceeds debt.

        Arrearage asserted is incorrect.

        The creditor filed a secured claim, but neither: (a) specified that any portion of the claim
        should be treated as unsecured nor (b) requested a hearing to determine the value of their
        collateral, and therefore the trustee objects to any portion of the claim being treated as
        unsecured.

        The creditor filed a claim for taxes assessed against real or personal property of the
        debtor(s). The undersigned represents that the interest of the estate in the real or personal
        property against which the above taxes were assessed has no value in that the estate has
        no equity or interest in such property, and so under the provisions of 11 U.S.C. §502(b)
        no order can be made for payment of such taxes.

        Proof of claim does not include documentation required by FRBP 3001(c) and (d) (e.g., a
        copy of the note, or documents establishing secured status).

        Other:
        Claimant has no basis for her asserted claim, either in contract or in tort.
        Claimant's claim is also barred by doctrines of waiver and estoppel, and by
        applicable statutes of limitations, as the claim allegedly arose 10+ years ago.

3.   The undersigned recommends said claim be (check applicable box(es)):

        Disallowed in full.

        (If objection is based on failure to provide documentation) Disallowed for distribution: If an
        amended claim including the required documentation is not filed within 30 days of the filed
        date noted above, no distribution on account of the claim will be made by the trustee or
        debtor.

        Allowed as a SECURED claim for $                 a PRIORITY UNSECURED claim
        for $                   ; AND a NONPRIORITY UNSECURED claim for $          .
        [You must fill in each blank even if it is $0.]

        (If amount of arrearage is contested) The amount of the arrearage is $                       .




763 (12/1/2017)                                 Page 2 of 3

                      Case 19-31886-dwh11             Doc 67   Filed 10/04/19
4.   THE UNDERSIGNED CERTIFIES THAT:

     a. The undersigned will make any required service of this objection and file a separate
        certificate of service.

     b. If this objection is filed in a chapter 11 case, the undersigned has complied with LBR
        3007-1(b)(2) (requiring pre-filing conferral).

     c. A copy of any Withdrawal of this Objection will be served on all parties that were served
        a copy of this Objection (i.e., the U.S. Trustee, any trustee, debtor(s), the creditor at the
        address shown above, and their respective attorneys; and, if the creditor is a federal
        agency, on the U.S. Attorney for the District of Oregon and the U.S. Attorney General).



DATE:      10/03/19      /s/ Nicholas J. Henderson, OSB #074027, Attorney for Debtor
                         _________________________________________________________
                         Objecting Party Signature AND Relation to Case
                         _________________________________________________________
                         Vahan Dinihanian Jr., c/o Nicholas J. Henderson, 117 SW Taylor St, #300
                         Objecting Party Name AND Service Address (Type or Print)
                         _________________________________________________________
                         Portland, OR 97204; Phone: 503-417-0508
                         Objecting Party Phone Number
                         237 NW Skyline Dr., Portland, OR 97210; SSN: ~0871
                         _________________________________________________________
                         (If Debtor is Objecting Party) Debtor’s Address AND Taxpayer I.D.#(s)
                         (last 4 digits)




763 (12/1/2017)                              Page 3 of 3

                      Case 19-31886-dwh11          Doc 67     Filed 10/04/19
